Citation Nr: 1420226	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus type II with diabetic retinopathy, currently rated as 20 percent disabling from May 9, 2001. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for bilateral hearing loss.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Rating Decision and an October 2010 Rating Decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his February 2011 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  The requested hearing was conducted in February 2012 by the undersigned.  A transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II with diabetic retinopathy has been manifested by the need for insulin and dietary restrictions; his activities have not been restricted.

2.  In a September 2002 Rating Decision, the RO denied a service connection claim for PTSD; the Veteran did not perfect an appeal of that decision, and the decision became final.

3.  Evidence received since the September 2002 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.
 
4.  In an October 2002 Rating Decision, the RO denied a service connection claim for bilateral hearing loss; the Veteran did not perfect an appeal of that decision, and the decision became final.

5.  Evidence received since the October 2002 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

6.  There is no competent and credible evidence establishing that the Veteran currently has PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II with diabetic retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The September 2002 Rating Decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The October 2002 Rating Decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for establishing service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in December 2009 and March 2010 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for the submission of new and material evidence for service connection and what was necessary to substantiate a claim for an increased rating.  The RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2010 and October 2010 rating decisions reflect the initial adjudication of the claim after issuance of these letters.  Hence, the December 2009 and March 2010 letters meet the VCAA's timing of notice requirement.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

Further, the Veteran was medically evaluated in conjunction with his increased rating claim for diabetes mellitus type II in March 2010 and May 2012.  He was also provided a VA examination for his diabetic retinopathy in March 2012.  The Board notes that, in each examination, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January 2010 VA PTSD examination report is adequate for the same foregoing reasons. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the February 2012 hearing transcript, and the Veteran's statements.  

Finally, the Board notes that the June 2011 and September 2011 private treatment records indicate that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  However, in this case, the records indicate that the Veteran's heart condition is the primary reason he applied for and received the benefits.  Because the Veteran's service-connected heart disability is not before the Board at this time, and the records at issue do not concern any issue currently before the Board, it is not necessary to remand for these records.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Service connection for diabetes mellitus type II was granted by a September 2002 rating decision and assigned a 20 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  An October 2010 rating decision corrected the effective date to May 9, 2001.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).    

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran was afforded a VA examination in March 2010 to determine the severity of his diabetes mellitus, type II.  The examiner noted his medical history with regards to his diabetes and indicated the Veteran was then taking insulin and oral medication.  There was no history of pancreatic trauma, diabetes-related neoplasm, or episodes of hypoglycemia reaction or ketoacidosis.  The examiner noted that the Veteran has been instructed to follow a restricted diet, but that his activities had not been regulated.  No diabetic skin abnormalities were noted.  The Veteran's neurologic extremity exam was also found to be normal.  The examiner noted that the Veteran had diabetic retinopathy caused by his diabetes mellitus, type II.  Regarding the superficial telangiectases, the Veteran stated that the problem developed many years prior to diabetes mellitus, type II.  The examiner also explained that the Veteran's hypertension predated his diabetes.  The examiner noted that the Veteran's coronary artery disease was related to the Veteran's hypertension, morbid obesity, sedentary lifestyle, hyperlipidemia, and reported sleep apnea.  He also found that the Veteran's peripheral edema was due to the Veteran's hypertension and obesity.  The examiner found that the Veteran's diabetes did not impact the Veteran's occupation or daily activities. 

Then, in May 2012, the Veteran was provided another VA examination for his diabetes mellitus, type II.  The examiner noted that the Veteran was taking more than one injection per day of insulin.  The Veteran did not require regulation of activities.  The Veteran sought treatment from his diabetic care provider less than two times per month and there were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the previous 12 months.  The Veteran did not have unintentional weight loss attributable to his diabetes, but the examiner noted the Veteran's diabetic retinopathy as a complication of the Veteran's diabetes mellitus, type II.  The examiner also explained that the Veteran's hypertension and heart disease were not related to his diabetes, stating that the hypertension predated the diabetes and the heart disease is attributable to the Veteran's herbicide exposure.  No other complications were noted.  The examiner found that the Veteran's diabetes mellitus, type II had no functional or occupational impacts on the Veteran's life.    

Concerning the Veteran's diabetic retinopathy, he was provided a VA examination of the eyes for that particular complication in March 2012.  The examiner noted that the Veteran suffered from mild non-proliferative diabetic retinopathy.   During the examination, the Veteran stated that he had no noticeable visual changes, but also indicated that he does not drive anymore.  The Veteran's vision was corrected to 20/20 in both eyes.  

VA treatment records show that the Veteran has continued to receive treatment for his diabetes mellitus type II.  The evidence indicates that the Veteran has been directed to follow a restricted diet and is currently prescribed insulin.  Otherwise, the Veteran's diabetes mellitus type II was described without mention of complication throughout the treatment records, and he has had no medical restriction of his activities.  Indeed, at the most recent VA examination in May 2012, the examiner noted that the Veteran was on insulin for his diabetes mellitus and that he took this medication more than once a day.  The criteria under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this case, although the Veteran has been prescribed a restricted diet and insulin, he has not been instructed to limit his activities.  Therefore, a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus type II.      

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Both VA examiners determined that the Veteran's hypertension was not a diabetic complication because it had preceded the diagnosis of diabetes mellitus.  His coronary artery disease, superficial telangiectases, and peripheral edema were also found to not be related to his diabetes mellitus, type II.  However, to the extent that the Veteran's diabetic retinopathy is related to his diabetes, the manifestation of this disorder is noncompensable pursuant to the applicable Diagnostic Code 6006, and is therefore included with the rating assigned to diabetes.  38 C.F.R. § 4.119, DC 7913, Note (1).  Therefore, the Board concludes that the Veteran does not have any diabetes-related complications that would warrant separate compensable ratings.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for diabetes that is more severe than the Veteran's current condition.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's diabetes mellitus, type II, as the criteria assess the disease's effects during the time period in question.  The Veteran has not described any unusual or exceptional features of his diabetes disability.  Consideration of an extraschedular rating is thus not warranted. 
   
Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the Veteran's private physician discussed the Veteran's ability to work in June 2011, July 2011, and September 2011 treatment records, the Board notes that the physician discussed the Veteran's difficulty working as it relates to his heart disease.  Thus, there is no evidence of unemployability related to the Veteran's diabetes mellitus type II.  

II.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

PTSD

The Veteran filed a claim to reopen his claim for service connection for PTSD in November 2009.  In the March 2010 Rating Decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim, but denied the claim for service connection.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the September 2009 Rating Decision that declined to reopen the claim of service connection includes, in relevant part: VA treatment records; a report of VA examination; records indicating the Veteran earned a Bronze Star with "V" device, an Air Medal with "V" device for heroism, and a Citation for Silver Star Award; and the Veteran's statements regarding his stressors.

In this case, the Veteran's claim was previously denied, in part, because the stressor he claimed could not be verified.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the submission of information regarding the Veteran's combat awards and the Veteran's statements regarding his stressors are new and material, as they have not previously been associated with the record and they relate to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence received provides sufficient evidence to concede the Veteran's combat-related stressors.  38 C.F.R. 3.304(f)(2) (2013).  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Hearing Loss 

The Veteran filed a claim to reopen his claim for service connection for hearing loss in January 2010.  In the October 2010 Rating Decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the October 2002 Rating Decision that denied the Veteran's claim of service connection for bilateral hearing loss includes, in relevant part, VA treatment records and statements made by the Veteran during his February 2012 hearing.  Treatment records received since that decision indicate that the Veteran currently suffers from hearing loss.  Additionally, the Veteran testified at his February 2012 hearing that he has suffered from hearing loss since he returned from Vietnam.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In light of the fact that the Veteran's statements could be indicative of continuity of symptomatology related to his bilateral hearing loss, the Board finds that, in presuming their credibility, the Veteran's statements during his hearing are new and material because they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

The Veteran is seeking service connection for PTSD due to his combat experience during his Vietnam service.  

The Board notes, as discussed above, that there is evidence of record establishing the Veteran served in combat while in Vietnam, and was awarded the Bronze Star with "V" device, an Air Medal with "V" device for heroism, and a Citation for Silver Star Award.  Thus, his combat stressors have been conceded.  However, there is no current diagnosis of PTSD or any other acquired psychiatric disorder in the record.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

In this case, no evidence of record reflects a current diagnosis of PTSD.  The Veteran was provided a VA examination in January 2010.  The examiner found that the Veteran had some symptoms of PTSD, including nightmares, but opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Furthermore, the Veteran himself stated in his VA Form 9 that he has "no problems with PTSD at this time."  

Thus, while the Board recognizes the Veteran's in-service combat stressors, there is no diagnosis of PTSD, and in the absence of competent evidence of PTSD during the period of the claim, service connection for PTSD is not warranted on any basis and must be denied. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is denied.

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; the appeal is granted to this extent.

Service connection for PTSD is denied.  


REMAND

The Board finds that additional development of the claim for service connection for bilateral hearing loss is warranted. 

As indicated above, the record reflects current medical evidence of current bilateral hearing loss and indicia of an in-service incurrence, namely the Veteran's combat service in Vietnam with evidence of noise exposure which was not known by the VA examiner at the time of the October 2002 VA examination.  The Veteran also provided credible lay testimony supporting a link between his current disability and the in-service injury.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an audiological examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner.

Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it at least as likely as not (i.e., a 50 percent probability or greater) that hearing loss is etiologically related to the Veteran's in-service combat noise exposure, including on a latent or delayed onset theory of causation.  The examiner is advised that the Veteran is a combat veteran.  The examiner is directed to take into account the Veteran's lay statements that he has experienced hearing loss since service.  

The examiner should indicate in the report that the claims file was reviewed.  A complete rationale must be provided for all opinions offered.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


